PER CURIAM.
Appellant appeals the denial of his motions to suppress contraband he claims was illegally seized in violation of section 933.09, Florida Statutes. We agree that the search did not meet the requirements of section 933.09, Florida Statutes, and that exigent circumstances did not exist to create an exception to the “knock and announce” rule of section 933.09. We affirm the other issues raised by Appellant.
The ruling on the motions to suppress was dispositive of Appellant’s case. The search was illegal and the drugs and firearm found in the search therefore should have been suppressed. See State v. Bamber, 630 So.2d 1048 (Fla.1994); Randall v. State, 793 So.2d 59 (Fla. 2d DCA 2001). Accordingly, we reverse with directions to discharge Appellant.
REVERSED.
BOOTH, BENTON and BROWNING, JJ., CONCUR.